DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 9, 11-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the blade actuating member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of examination, the term has been interpreted to read “the blade actuating component” as it provides proper antecedence.
Claim 3 recites the limitation "the blade actuating member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of examination, the term has been interpreted to read “the blade actuating component” as it provides proper antecedence.
Claim 3 recites the limitation "the blade actuating member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 9 recites the limitation "the posterior portion of the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the posterior portion of the housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the blade actuating member" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of examination, the term has been interpreted to read “the blade actuating component” as it provides proper antecedence.
 	Regarding claims 16, the limitation “wherein the blade actuating component includes a driven shaft portion and blade engaging portion;” is a duplicative limitation that can be found in lines 5-6 of claim 15 from which claim 16 depends from.
Claim 17 recites the limitation "the blade actuating member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
For the purpose of examination, the term has been interpreted to read “the blade actuating component” as it provides proper antecedence.
 	Claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2015/0202051).
 	Regarding claim 1, Tanaka et al. disclose an implant (8), comprising a housing (12); a blade (14) having a retracted position (figure 7) in the housing (¶79) and an extended position (figures 8-9) where the blade extends outwardly from the housing (¶79); and a blade actuating component (80 + “drive nut of fixation plate” ¶87) comprising a driven shaft portion (“drive nut…” ¶87) and a blade engaging portion (80);
wherein the blade actuating component can move the blade between the retracted position and the extended position (figures 7-9, ¶79 and ¶87); wherein the blade engaging portion of the blade actuating component has a substantially U-shaped configuration (figure 16) defined at least in part by a superior surface (96, figures 16-17, ¶91) and an inferior surface (98, figure 17, ¶91); and wherein, when the blade is in the extended position, the superior surface of the blade engaging portion of the blade actuating component is substantially flush with a superior surface of the housing (figures 8-10), and the inferior surface of the blade engaging portion of the blade actuating component is substantially flush with an inferior surface of the housing (figures 2, 8-10, 44). 	Regarding claim 2, Tanaka et al. disclose the superior surface and the inferior surface of the blade actuating member are oriented generally at an angle with respect to one another to align with a lordotic angle of the implant (¶109). 	Regarding claim 3, Tanaka et al. disclose the superior surface and the inferior 
blade is in the extended position (figures 8-9). 	Regarding claim 5, Tanaka et al. disclose the blade actuating component
includes a driven end (88) that is disposed outside of the housing (12) when the blade is in the retracted position (figure 7), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (¶79 and ¶87). 	
 	Regarding claim 7, Tanaka et al. disclose an implant (8) comprising a housing (12); a blade (14) having a retracted position (figure 7) in the housing (¶79) and an extended position (figures 8-9) where the blade extends outwardly from the housing (¶79); and a blade actuating component (80 + “drive nut of fixation plate” ¶87) comprising a driven shaft portion (“drive nut…” and a blade engaging portion (80); wherein the blade actuating component can move the blade between the retracted position and the extended position (figures 7-9, ¶79 and ¶87); wherein a posterior side (136, figure 34) of the housing includes a posterior opening (130, figure 34) extending between a first end portion (“left” 126) of the housing and a second end portion (“right” 126) of the housing; and wherein the posterior opening of the housing is configured to receive a distal end of the blade actuating component (figures 7-9). 	Regarding claim 8, Tanaka et al. disclose that the posterior opening is a

includes a driven end (88) that is disposed outside of the housing when the blade is in
the retracted position (figure 7), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (¶79, ¶87).

 	Regarding claim 15, Tanaka et al. disclose an implant (8) comprising a housing (12); a blade (14) having a retracted position (figure 7) in the housing (¶79) and an extended position (figures 8-9) where the blade extends outwardly from the housing (¶79); and a blade actuating component (80 + “drive nut of fixation plate” ¶87) comprising a driven shaft portion (“drive nut…” ¶87) and a blade engaging portion (80);
wherein the blade actuating component can move the blade between the retracted position and the extended position (figures 7-9, ¶79 and ¶87); wherein the housing has 
includes a driven shaft portion (“drive nut…” ¶87) and a blade engaging portion (80);  and wherein the blade engaging portion of the blade actuating component has a
substantially U-shaped configuration (figure 16) defined at least in part by a superior surface (96, figures 16-17, ¶91) and an inferior surface (98, figure 17, ¶91). 	Regarding claim 17, Tanaka et al. disclose the superior surface and the
inferior surface of the blade actuating member are oriented generally at an angle
with respect to one another to align with a lordotic angle of the implant (¶109). 	Regrading claim 18, Tanaka et al. disclose the blade actuating component
includes a driven end (88) that is disposed outside of the housing (12) when the blade is in the retracted position (figure 7), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (¶79, ¶87). 	Regarding claim 19, Tanaka et al. disclose when the blade is in the extended position, the driven end of the blade actuating component is disposed inside of the housing (figures 8-9). 	Regarding claim 20, Tanaka et al. disclose a second blade (“bottom” blade 14), the first blade extending in a superior direction from the housing in the extended
position and the second blade extending in an inferior direction from the housing in
the extended position (figures 8-10,  (figures 8-10, 30-31, 38, 44).
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775